Ames, J.
The case shows that what the plaintiff contracted for and undertook to buy was a lot of land which he had ample opportunity to examine, and as to the identity of which there was no dispute. "No deception was practised upon him. He made such examination as he saw fit. He rode .around the lot in company with the defendant’s agent, came to the conclusion to buy it at the price demanded by the vendor, and paid the sum of five hundred dollars on account of the sale, for which payment the receipt was given. There is no evidence that any warranty oi *559assurance was given that the area was only between forty and fifty thousand square feet, and there is nothing to show that the plaintiff’s offer was for any definite number of square feet. On the contrary, he contracted to buy the specific lot which was pointed out to him, and to pay for it by the foot, without any knowledge as to the exact number of feet contained in it. On this point he contented himself with his own estimate and the opinion expressed by the defendant’s agent. He had the same opportunity that the defendant’s agent had to have the exact area ascertained by measurement, and that measurement could as easily have been made before as after closing the bargain. Under the circumstances, the mistake in his estimate as to the number of square feet contained in the lot is no excuse for his refusal to complete the purchase, and gives him no right to reclaim the money paid on account. We see no ground for the suggestion that there is a latent ambiguity in the receipt, or that the deed offered him varies from the contract, or purports to convey more land than he actually purchased. Noble v. Googins, 99 Mass. 231. Salem India Rubber Co. v. Adams, 23 Pick. 256. Gordon v. Parmelee, 15 Gray, 413. Coughlin v. Knowles, 7 Met. 57. Congdon v. Perry, 13 Gray, 3. Exceptions overruled.